Title: “Pacificus”: Pax Quaeritur Bello, 23 January 1766
From: 
To: 


While there is no certainty that Franklin wrote this piece, the probability is strong, as Verner W. Crane has pointed out in Letters to the Press, pp. 54–5. The satirical vein is characteristic of a good deal of Franklin’s writing at this time, as is his use of inverted logic; references to the origins of the colonies appear in others of his papers, and the suggestion in the closing paragraph that the colonies might be repopulated by the importation of English felons reminds the reader strongly of his celebrated piece on “Felons and Rattlesnakes” in 1751 (above, IV, 130–3) and other references to the same subject. The use of the signature “Pacificus,” somewhat comparable to his earlier “Pacificus Secundus” (above, pp. 4–6), is a deliberate theft of the pseudonym used by one of the more vehement advocates of strong measures against the colonists, and so furthers the satirical purpose of this paper.
  

  Jan. 23, 1766.
  To the Printer of the Public Advertiser.

  Pax quaeritur Bello.
Sir,
The very important Controversy being next Tuesday to be finally determined between the Mother Country and their rebellious American Children, I shall think myself happy if I can furnish any Hints that may be of public Utility.
There are some Persons besides the Americans so amazingly stupid, as to distinguish in this Dispute between Power and Right, as tho’ the former did not always imply the latter. The Right of Conquest invests the Conqueror with Authority to establish what Laws he pleases, however contrary to the Laws of Nature, and the common Rights of Mankind. Examine every Form of Government at this Day subsisting on the Face of the Globe, from the absolute Despotism of the Grand Sultan to the Democratic Government of the City of Geneva, and it will be found that the Exertion of Power in those Hands with whom it is lodged, however unconstitutional, is always justified. The Reign of the Stuarts might serve to exemplify this Observation. Happy it was for the Nation that, upon Trial, the superior Power was found to be in the People. The American Plea of Right, their Appeal to Magna Charta, must of course be set aside; and I make no Doubt but the Grand Council of the Nation will at all Hazards insist upon an absolute Submission to the Tax imposed upon them. But that they will comply without coercive Measures, is to me a Matter of very great Doubt: For when we consider, that these People, especially the more Northern Colonies, are the Descendants of your Pymms, Hampdens, and others of the like Stamp, those outrageous Assertors of Civil and Religious Liberties; that they have been nursed up in the same Old English Principles; that a little more than a Century ago their Forefathers, many of them of Family and Fortune, left their native Land, and endured all the Distresses and Hardships which are the necessary Consequences of an Establishment in a new uncultivated Country, surrounded with a cruel Blood-thirsty Enemy, oftentimes severely pinched with Cold and Hunger; and all this to enjoy unmolested that Liberty which they thought was infringed: I say, however these People may be mistaken, they will not tamely give up what they call their natural, their constitutional Rights. Force must therefore be made use of.
Now in order to bring these People to a proper Temper, I have a Plan to propose, which I think cannot fail, and which will be entirely consistent with the Oeconomy at present so much in Vogue. It is so cheap a Way of going to work, that even Mr. G—— G——, that great Oeconomist, could have no reasonable Objection to it.
Let Directions be given, that Two Thousand Highlanders be immediately raised, under proper Officers of their own. It ought to be no Objection, that they were in the Rebellion in Forty-five: If Roman Catholics, the better. The C——l at present in the P——ze Service may be at their Head. Transport them early in the Spring to Quebec: They with the Canadians, natural Enemies to our Colonists, who would voluntarily engage, might make a Body of Five or Six Thousand Men; and I doubt not, by artful Management, and the Value of two or three Thousand Pounds in Presents, with the Hopes of Plunder, as likewise a Gratuity for every Scalp, the Savages on the Frontiers might be engaged to join, at least they would make a Diversion, which could not fail of being useful. I could point out a very proper General to command the Expedition; he is of a very sanguine Disposition, and has an inordinate Thirst for Fame, and besides has the Hearts of the Canadians. He might march from Canada, cross the Lakes, and fall upon these People without their expecting or being prepared for him, and with very little Difficulty over-run the whole Country.
The Business might be done without employing any of the Regular Troops quartered in the Country, and I think it would be best they should remain neuter, as it is to be feared they would be rather backward in embruing their Hands in the Blood of their Brethren and Fellow Subjects.
I would propose, that all the Capitals of the several Provinces should be burnt to the Ground, and that they cut the Throats of all the Inhabitants, Men, Women, and Children, and scalp them, to serve as an Example; that all the Shipping should be destroyed, which will effectually prevent Smuggling, and save the Expence of Guarda Costas.
No Man in his Wits, after such terrible Military Execution, will refuse to purchase stamp’d Paper. If any one should hesitate, five or six Hundred Lashes in a cold frosty Morning would soon bring him to Reason.
If the Massacre should be objected to, as it would too much depopulate the Country, it may be replied, that the Interruption this Method would occasion to Commerce, would cause so many Bankruptcies, such Numbers of Manufacturers and Labourers would be unemployed, that, together with the Felons from our Gaols, we should soon be enabled to transport such Numbers to repeople the Colonies, as to make up for any Deficiency which Example made it Necessary to sacrifice for the Public Good. Great Britain might then reign over a loyal and submissive People, and be morally certain, that no Act of Parliament would ever after be disputed. Your’s,
Pacificus.
